DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, please amend claims 17 and 18 as follows:

17. (Currently Amended) A drive control method comprising
causing a drive unit that drives a tactile presentation device by a drive signal based on a tactile signal to execute a pre-drive, which is to drive the tactile presentation device in advance with respect to a rise timing of the tactile signal,
wherein the drive unit drives the tactile presentation device by the drive signal amplified by an amplifier, and
[[the]] a drive control unit performs control of bringing the amplifier into a power saving state on a basis of an amplitude value of the tactile signal, and performs control of bringing the amplifier into a start-up state on a basis of a start timing of the pre-drive.

18. (Currently Amended) A non-transitory storage medium encoded with instructions that, when executed by a computer, execute processing comprising
causing an information processing device to implement a function of causing a drive unit that drives a tactile presentation device by a drive signal based on a tactile signal to execute a pre-drive, which is to drive the tactile presentation device in advance with respect to a rise timing of the tactile signal,
wherein the drive unit drives the tactile presentation device by the drive signal amplified by an amplifier, and
[[the]] a drive control unit performs control of bringing the amplifier into a power saving state on a basis of an amplitude value of the tactile signal, and performs control of bringing the amplifier into a start-up state on a basis of a start timing of the pre-drive.

Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a drive control device that performs drive control for a tactile presentation device that presents tactile information to a toucher on the basis of a tactile signal.  Each independent claim identifies the uniquely distinct features: “the drive unit drives the tactile presentation device by the drive signal amplified by an amplifier, and the drive control unit performs control of bringing the amplifier into a power saving state on a basis of an amplitude value of the tactile signal, and performs control of bringing the amplifier into a start-up state on a basis of a start timing of the pre-drive”; in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        6/16/22